NO. 12-03-00239-CR


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



CHRISTOPHER VERNON TOWNSEND,§
	APPEAL FROM THE SECOND 
APPELLANT

V.§
	JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE§
	CHEROKEE COUNTY, TEXAS




MEMORANDUM OPINION
PER CURIAM

 Appellant pleaded guilty to the offense of manslaughter.  The trial court assessed punishment
at twenty years of imprisonment.  We have received the trial court's certification showing that
Appellant waived his right to appeal.  See Tex. R. App. P. 25.2(c)(3)(B).  Accordingly, the appeal
is dismissed for want of jurisdiction.
Opinion delivered July 23, 2003.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.




(DO NOT PUBLISH)